Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/22 has been entered.
Allowable Subject Matter
Claims 1-3, 5-9 and 16-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 requires, inter alia, a light fixture comprising: the first fixture connection of the first connector portion of the first rotatable connector is coupled to the electronics module and the second fixture connection of the second connector portion of the first rotatable connector is coupled to a top side of the first light module opposite the bottom side of the first light module, wherein the first connector portion and the second connector portion of the first rotatable connector are rotatably connected such that an axis of rotation between the first connector portion and the second connector portion of the first rotatable connector extends at a location that is vertically offset above the top side of the first light module and such that the first light module is rotatably coupled with the electronics module, the first rotatable connector enabling rotational positioning of the first light module relative to the electronics module and also defining a conduit through which wires pass from the electronics module to the first light module to connect the first light source to the electrical components; and a second rotatable connector comprising a first connector portion having a first fixture connection and a second connector portion having a second fixture connection, wherein the first fixture connection of the first connector portion of the second rotatable connector is coupled to the top side of the first light module and the second fixture connection of the second connector portion of the second rotatable connector is coupled to a top side of the second light module opposite the bottom side of the second light module, wherein the first connector portion and the second connector portion of the second rotatable connector are rotatably connected such that an axis of rotation between the first connector portion and the second connector portion of the second rotatable connector extends at a location that is vertically offset above both the top side of the first light module and the top side of the second light module when the bottom sides of the first light module and the second light module are coplanar such that the first light module is rotatably coupled with the second light module and such that the first light module is interposed between the electronics module and the second light module, the second rotatable connector enabling rotational positioning of the second light module relative to the first light module.
The prior art, taken as a whole or in combination, fails to teach the aforementioned limitation, as specifically called for in the claimed combination, nor would it be obvious to modify those references to include such limitation.
Independent claims 16 and 21 are allowed for including substantially the same allowable subject matter as that of claim 1. 
Dependent claims are allowed at least for their dependencies on allowable independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BOOROM (US 10156348) and CHANG (US 6416207) teach rotational connector on a top side of the fixtures opposite to the light emitting side, however, BOOROM or CHANG fail to teach the axis of rotation being offset from the top. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 
/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875